Citation Nr: 9930540	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  98-03 886	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Buffalo, New York




THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs








ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision by the RO.  



FINDINGS OF FACT

1.  New evidence, which bears directly and substantially on 
the veteran's claim of service connection for PTSD and is so 
significant that it must be considered to fairly decide the 
merits of the claim, has been presented since the final RO 
decision of August 1989.  

2.  The veteran's claim of service connection for PTSD is 
plausible. 



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted for the 
purpose of reopening the veteran's claim of service 
connection for PTSD.  38 U.S.C.A. §§ 1110, 5108, 7104, 7105 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.1103 (1999).  

2.  The claim of service connection for PTSD is well 
grounded.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.102, 3.303 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In January 1989, the veteran submitted a claim for service 
connection for PTSD.  

In a August 1989 decision, the RO denied the veteran's 
original claim of service connection for PTSD on the basis 
that there was no clinical evidence of record that the 
veteran had PTSD.  In September 1989, the RO notified the 
veteran of the decision and of his procedural and appellate 
rights.  A notice of disagreement as to that issue was not 
received within the subsequent one-year period.  

In February 1997, the veteran sought to reopen his claim for 
service connection for PTSD.  The veteran contends that he 
has submitted new and material evidence to reopen his claim.  

At the time of his claim, post-service medical records were 
presented or secured.  Specifically, the veteran has received 
numerous diagnoses of PTSD due to his experiences in Vietnam 
from medical personnel.  

In July 1997, the RO determined that new and material 
evidence had not been submitted to reopen the claim of 
service connection for PTSD.   

A final decision of the RO may not "thereafter be reopened 
or allowed, except as may otherwise be provided by 
regulations not inconsistent with" Title 38 of the United 
States Code.  38 U.S.C.A. § 7105(c).  The exception to these 
rules states that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. §§ 5108, 
7104(b).  Therefore, once a RO decision becomes final, the 
Board does not have jurisdiction to consider the previously 
adjudicated claim unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  

The Board must perform a two-step analysis when the veteran 
seeks to reopen a claim based on new evidence.  First, the 
Board must determine whether the evidence is "new and 
material."  Second, if the Board determines that the 
claimant has produced new and material evidence, the claim is 
reopened and the Board must evaluate the merits of the 
veteran's claim in light of all the evidence, both old and 
new.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  The 
Board is required to review all of the evidence submitted by 
an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the Board which had 
refused, after having considered newly presented evidence, to 
reopen a previously disallowed claim because of a lack of new 
and material evidence.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

38 C.F.R. § 3.156(a) provides that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  For purposes 
of determining whether the evidence is new and material, the 
credibility of the evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-13 (1992).  

The veteran's medical records which provide a diagnosis of 
PTSD are new evidence, and are probative of the disputed 
issue which was the basis for the previous final VA 
adjudication of the claim; that is, they are probative in 
demonstrating that the veteran currently suffers from PTSD, 
and are therefore, material.  See Hodge, supra.  The Board 
finds that this new evidence is so significant that it must 
be considered to decide fairly the merits of the claim to 
reopen the claim.  Id.  The foregoing evidence must be 
presumed to be credible for the purpose of deciding whether 
it is new and material; thus, the claim is reopened.  

The process for reopening claims under the Federal Circuit's 
holding in Hodge, consists of three steps:  the Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well-grounded pursuant to 38 U.S.C.A. § 5107(a); 
and third, if the claim is well-grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Elkins v. West, 12 
Vet. App. 209 (1999).

With regard to the second step under Elkins, the Board must 
address whether the appellant has presented a well-grounded 
claim.  A claimant for VA benefits with the initial burden of 
presenting evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a).  This threshold requirement is critical since the 
duty to assist a veteran with the development of facts does 
not arise until the veteran has presented evidence of a well-
grounded claim.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

A well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves a question of medical causation 
or diagnosis, medical evidence to the effect the claim is 
"plausible" or "possible" is required.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  A claimant cannot meet this 
burden merely by presenting lay testimony because lay persons 
are not competent to offer such medical opinions.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, lay 
assertions concerning medical diagnosis or causation cannot 
constitute evidence to render a claim well grounded under § 
5107(a).  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

A well-grounded claim of service connection requires 
competent evidence of the following: i) current disability 
(through medical diagnosis); ii) incurrence or aggravation of 
a disease or injury in service (through lay or medical 
evidence) and; iii) a nexus between the inservice injury or 
disease and the current disability (through medical 
evidence).  Caluza at 506.  Moreover, the truthfulness of 
evidence offered by the veteran and his representative is 
presumed in determining whether a claim is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  In adjudicating a 
claim for service connection for PTSD, the Board is required 
to evaluate the supporting evidence in light of the places, 
types, and circumstances of service, as evidenced by the 
veteran's military records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see 
Hayes v. Brown, 5 Vet. App. 60 (1993).  Additionally, service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed inservice stressor actually 
occurred, and a link, established by the medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  See Cohen v. Brown, 10 Vet. App. 128 (1997).  

The veteran contends that he has PTSD due to experiencing the 
following events during the Vietnam Conflict.  He stated that 
on his first day in Vietnam he was assigned to duty as a 
gunner on a helicopter, was under fire, two of the 
helicopters in his group were destroyed and he killed several 
people.  He had to take pictures of mutilated dead enemy 
bodies at the perimeter of his outpost.  He had to kill a 
woman and a child as they were human bombs who tried to kill 
him.  While on guard duty and patrol a bullet creased his 
head and a cockroach made a nest in his right ear which had 
to be cut out.  A friend, private first class (or Sergeant 
(Sgt.)) [redacted], was seriously burned and the veteran 
had to extinguish the flames.  He also witnessed: a new 
lieutenant (Lt.) step on a mine after the veteran warned him 
not to walk through the area; Lt. (or Captain) [redacted] 
[redacted] lose part of a hand when a claymore mine that he was 
holding detonated; Sgt. [redacted] step on a mine; and two fellow 
serviceman being blown up after they left a bar in Saigon.  

Although the veteran's military occupational specialty was 
cook and his service personnel records indicated he served as 
a clerk/typist in Vietnam, and he was not awarded any 
decoration indicative of combat duty, such as the Combat 
Infantryman Badge or Purple Heart Medal; in determining 
whether an application for benefits is well grounded, the 
truthfulness of evidence offered by the veteran and his 
representative is presumed.  King at 21.  The evidence 
currently before the Board includes medical evidence 
suggesting that the veteran currently suffers from PTSD, the 
veteran's claimed in-service stressor events which are 
presumed credible, and medical evidence linking the PTSD to 
events in service.  The veteran's claim therefore meets the 
requirements set forth in Caluza.  Accordingly, the Board 
finds the veteran has submitted a well-grounded claim of 
service connection for PTSD.  



ORDER

A new and material evidence has been submitted to reopen the 
claim and a well-grounded claim of service connection for 
PTSD has been presented, the appeal to this extent is 
allowed, subject further action as discussed hereinbelow.  



REMAND

The veteran is claiming he suffers from PTSD due to in-
service incidents which are described above.  A review of the 
record shows that the RO has tried to verify some of these 
incidents.  However, another attempt should be made to verify 
all of the incidents.  

The Board notes that, since the veteran has been found to 
have submitted a well-grounded claim, VA has a duty to assist 
the veteran in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a).  The duty to assist the 
veteran in obtaining and developing facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
duty to assist also includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).

Since VA has a duty to assist the veteran, the RO should take 
appropriate steps to contact the veteran and obtain a 
comprehensive list of his claimed in-service stressor events.  
Finally, the veteran should be scheduled for another VA 
examination to confirm whether he currently suffers from 
current disability attributable to PTSD due to a verified 
stressor event in service or other disease or injury which 
was incurred in or aggravated by service.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
therefore REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran to obtain the 
names and addresses of all medical care 
providers who have treated him for PTSD 
since 1997.  The RO should request the 
veteran to furnish signed authorizations 
for release of any private medical 
records, if applicable.  The RO should 
obtain all additional VA medical records 
and incorporate them into the claims 
folder.  

2.  The RO should also take appropriate 
steps to contact the veteran to request a 
comprehensive information concerning the 
in-service stressor events he feels have 
resulted in his current diagnosis of 
PTSD.  

3.  After giving the veteran a reasonable 
amount of time to respond, the RO should 
take appropriate steps in order to verify 
the claimed stressor events (including 
those already listed in the claims folder 
as enumerated hereinabove).  

4.  The RO then should schedule the 
veteran for a VA psychiatric examination 
to ascertain whether he currently suffers 
from disability manifested by PTSD and, 
if so, whether any diagnosis of PTSD is 
supported by a verified stressor event.  
All indicated testing should be done in 
this regard.  

5.  Upon completion of the development 
requested hereinabove and the performance 
of any other development deemed 
appropriate, the veteran's claims should 
be reviewed by the RO.  If any action 
taken remains adverse to the veteran, he 
and his representative should be 
furnished with a supplemental statement 
of the case and should be given an 
opportunity to respond thereto.  

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
action, the Board intimates no opinion, legal or factual, as 
to the ultimate decision warranted.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals


 

